Reasons for Allowance

	Claims 1-4 and 6-9 are allowed.
	None of the cited prior art anticipates or renders obvious all the subject matter of independent claim 1.  Independent claim 1 has been amended to obviate the 35 USC 112(b) rejection, and has provided the limitation that “the second surface of the volume hologram layer is in direct contact with the core sheet with no adhesive material between the second surface of the volume hologram layer and the core sheet”, which is not anticipated or obvious over Ohtaki et al. in view of Fabbiani.  Both Ohtaki et al. and Fabbiani teach providing an adhesive material between the volume hologram and the core sheet.  Furthermore, there does not appear to be any teaching in the prior art of obviating the adhesive layer, nor any suggestion in either of Ohtaki et al. or Fabbiani.
	Weiser et al. (US 2015/0220056) appears to disclose the claimed invention, particularly direct adhesion of a volume hologram to a core under a cover layer without adhesive, however it does not constitute prior art (Priority, 2012)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637